UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 8-K Current report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 29, 2010 TriCo Bancshares (Exact name of registrant as specified in its charter) California 0-10661 94-2792841 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 63 Constitution Drive, Chico, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (530) 898-0300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01:Other Events On July 29, 2010, TriCo Bancshares announced its quarterly earnings for the period ended June 30, 2010.A copy of the press release is attached as Exhibit 99.1 to this Form 8-K and is incorporated herein by reference. Item 9.01:Financial Statements and Exhibits (c)Exhibits Press release dated July 29, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. TRICO BANCSHARES Date:August 2, 2010 By /s/Thomas J. Reddish Thomas J. Reddish, Executive Vice President and Chief FinancialOfficer (Principal Financial and Accounting Officer PRESS RELEASEContact:Richard P. Smith For Immediate Release President & CEO (530) 898-0300 TRICO BANCSHARES ANNOUNCES QUARTERLY EARNINGS CHICO, Calif. – (July 29, 2010) – TriCo Bancshares (NASDAQ: TCBK) (the "Company"), parent company of Tri Counties Bank (the “Bank”), today announced quarterly earnings of $1,320,000 for the quarter ended June 30, 2010.This represents a decrease of $1,192,000 (48%) when compared with earnings of $2,512,000 for the quarter ended June 30, 2009.Diluted earnings per share for the quarter ended June 30, 2010 decreased 50% to $0.08 compared to $0.16 for the quarter ended June 30, 2009.Diluted earnings per share for the six months ended June 30, 2010 and 2009 were $0.18 and $0.34, respectively, on earnings of $2,878,000 and $5,394,000, respectively. Total assets of the Company increased $136,804,000 (6.6%) to $2,224,645,000 at June 30, 2010 from $2,087,841,000 at June 30, 2009.Total loans of the Company decreased $47,142,000 (3.0%) to $1,505,093,000 at June 30, 2010 from $1,552,235,000 at June 30, 2009. Total deposits of the Company increased $152,564,000 (8.8%) to $1,889,949,000 at June 30, 2010 from $1,737,385,000 at June 30, 2009. Included in the Company’s results for the three and six month periods ended June 30, 2010 is the acquisition by Tri Counties Bank of the banking operations of Granite Community Bank (“Granite”), Granite Bay, California from the FDIC under a whole bank purchase and assumption agreement with loss sharing on May 28, 2010. With this acquisition, Tri Counties Bank added one traditional bank branch in each of Granite Bay, Roseville and Auburn, California. This acquisition is consistent with the Company’s community banking expansion strategy and provides further opportunity to fill in the Company’s market presence in the greater Sacramento, California market.Additional information regarding the Granite acquisition is presented near the end of this announcement. The following is a summary of the components of fully taxable equivalent (“FTE”) net income for the periods indicated (dollars in thousands): Three months ended June 30, Net Interest Income (FTE Provision for loan losses ) Noninterest income Noninterest expense ) Provision for income taxes (FTE) ) Net income For the three months ended June 30, 2010, net income was $1,320,000, or $0.08 per diluted share, as compared to net income of $2,512,000, or $0.16 per diluted share for the three months ended June 30, 2009.The decrease in net income for the three months ended June 30, 2010 compared to the same period of the prior year was the result of decreased net interest income, and increased provision for loan losses that were partially offset by increased noninterest income and decreased noninterest expense.Noninterest income for the three month period ended June 30, 2010 includes a bargain purchase gain on acquisition of $232,000 relating to the acquisition of Granite. The Bank assumed certain assets and liabilities of Granite on May 28, 2010, and the results of the acquired operations are included in the Company’s financial results starting on May 28, 2010. Net interest income (FTE) for the three months ended June 30, 2010 was $22,245,000, a decrease of $1,043,000 or 4.5% compared to the same period in 2009.The results for the three month period ended June 30, 2010 as compared to the same period in 2009 are attributable to a change in the mix of interest-earning assets, with average loan balances decreasing and other categories of lower yielding assets increasing.Net interest margin (net interest income as a percentage of average interest-earning assets) on a fully tax-equivalent basis was 4.41% for the three months ended June 30, 2010, a decrease of 41 basis points as compared to the same period in 2009. The decrease in net interest margin for the three months ended June 30, 2010 as compared to same period in 2009 was mainly due to a lower average yield earned on loans and a change in the mix of interest-earning assets away from loans and towards lower yielding interest-earning cash at the Federal Reserve Bank combined with continued deposit growth despite extremely low rates being offered by the Company for those deposits.The Company is attempting to balance new customer acquisition and deposit growth with the opportunities it has, in the current economic environment, to invest or loan that deposit growth without undue risk and in a profitable manner. The following table details the components of the net interest income and net interest margin on a fully tax-equivalent (FTE) basis for the quarters ended June 30, 2010 and 2009: Quarter ended June 30, 2010 Quarter ended June 30, 2009 Average Yield/ Average Yield/ (Dollars in thousands) Balance Income Rate Balance Income Rate Assets: Loans 6.20% 6.48% Securities 4.12% 4.93% Cash at Fed and other banks 0.24% 55 0.20% Total earning assets 5.13% 5.91% Other assets Total assets Liabilities and shareholders' equity: Interest-bearing demand deposits 0.61% 0.63% Savings deposits 0.45% 0.71% Time deposits 544,320 1.12% 2.15% Junior sub debt 3.04% 3.84% Other borrowings 3.91% 0.61% Total interest-bearing liabilities 0.92% 1.42% Noninterest-bearing deposits Other liabilities Shareholders' equity Total liabilities and shareholders' equity Net interest rate spread 4.21% 4.49% Net interest income/net interest margin (FTE) 4.41% 4.82% FTE adjustment Net interest income before FTE adjustment The provision for loan losses was $10,000,000 for the three months ended June 30, 2010, compared to $7,850,000 for the same period in 2009.The increases in the provision for loan losses for the three month period ended June 30, 2010 as compared to the same period in 2009 were primarily the result of changes in the make-up of the loan portfolio and the Bank’s loss factors in reaction to increased losses in the construction, commercial real estate, commercial & industrial (C&I), home equity and auto indirect loan portfolios.Management re-evaluates its loss ratios and assumptions quarterly and makes changes as appropriate based upon, among other things, changes in loss rates experienced, collateral support for underlying loans, changes and trends in the economy, and changes in the loan mix. Noninterest income for the three months ended June 30, 2010 was $8,104,000, an increase of $108,000, or 1%, as compared to the same period in 2009. The following table presents the key components of noninterest income for the three months ended June 30, 2010 and 2009: Threemonths ended June 30, Change Change (Dollars in thousands) 2010 Amount Percent Service charges on deposit accounts 7% ATM fees and interchange revenue 25% Other service fees 23% Change in value of mortgage servicing rights (310%) Gain on sale of loans (39%) Commissions on sale of nondeposit investment products (26%) Increase in cash value of life insurance 58% Gain (loss) on disposition of foreclosed assets Bargain purchase gain on acquisition 0 Other noninterest income 6 6% Total noninterest income 1% The increase in service charges in the three months ended June 30, 2010 over the same period in 2009 is mainly due to an increase in nonsufficient funds per item fees that took effect in April 2009.ATM fees and interchange revenue increased due to increased customer point-of-sale transactions that are the result of incentives for such usage.Other service fees increase mainly due to increased loan servicing fees from higher balances of loans being serviced.Change in value of mortgage servicing rights decreased primarily due to decreased residential mortgage rates that are expected to increase the pace of future mortgage refinancing that in turn adversely effect the value of mortgage servicing rights.Gain on sale of loans decreased due to decreased mortgage refinancing when compared to prior year similar periods.The improvement in increase in cash value of life insurance is due to increased earnings rates from such insurance policies. Noninterest expense for the three months ended June 30, 2010 was $18,408,000, a decrease of $936,000, or 5%, as compared to the same period in 2009.The following table presents the key components of noninterest expense for the three months ended June 30, 2010 and 2009: Threemonths ended June 30, Change Change (dollars in thousands) Amount Percent Base salaries, net of deferred loan origination costs 5% Incentive compensation (43%) Benefits and other compensation costs (8) (1%) Total salaries and related benefits (1%) Occupancy 11% Equipment 17% Telecommunications 28 7% Data processing and software (1%) Provisions for losses – unfunded commitments (300%) ATM network charges (24%) Professional fees 66% Advertising and marketing 22% Courier service (5%) Postage 83 36% Intangible amortization 72
